Opinion issued July 28, 2011.
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00532-CR
____________
 
JEFF LYKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause No. 1045003
 
 

MEMORANDUM
OPINION




              Appellant,
Jeff Lykins, attempts to appeal his April 15, 2011 conviction for aggravated
robbery involving serious bodily injury.  Under Texas Rule of Appellate Procedure
26.2(a), a notice of appeal was due on or before Monday, May 16, 2011.  See
Tex. R. App. P. 26.2(a), 4.1(a).  The earliest date that appellant could be
deemed to have filed his notice of appeal is June 6, 2011. In addition, the
trial court’s certification of Appellant’s right to appeal states that this is
a plea bargain case and that the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of
criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
Because appellant’s notice of appeal was untimely, we have no basis for
jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
25.2(d), 42.3(a), 43.2(f).  We dismiss all
pending motions as moot.
PER CURIAM
Panel consists of Justices Jennings, Bland,
and Massengale. 
Do not publish.   Tex.
R. App. P. 47.2(b).